Citation Nr: 0702135	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic emphysema.

2.  Entitlement to service connection for chronic bronchitis. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in St. Louis, 
Missouri, which denied service connection for chronic 
emphysema and bronchitis.

A hearing was held before the undersigned in March 2005.  The 
transcript is of record.

In a December 2005 decision, the Board remanded these issues 
for further development.


FINDINGS OF FACT

1.  The veteran does not currently have chronic emphysema as 
a result of a disease or injury in service. 

2.  The medical veteran does not currently have chronic 
bronchitis as a result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  Chronic emphysema was not incurred in or aggravated by 
asbestos exposure in active service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.   Chronic bronchitis was not incurred in or aggravated by 
asbestos exposure active service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In a letter issued in March 2002, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection.  

The March 2002 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the March 2002 VCAA 
letter contained a notation that the veteran was to let VA 
know if he had any other information or evidence that he 
thought would support his claim.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In a September 2006 
letter, the veteran stated that he had no additional 
information to submit, thereby demonstrating his actual 
knowledge of the need to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the March 2002 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until a June 2006 letter.  Since the claims are being denied, 
no rating is being given and no effective date is being set.  
He is, therefore, not prejudiced by the delayed notice on 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Mayfield.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained records of treatment reported by the 
veteran, including service medical records, VA Medical Center 
(VAMC) records and records from the Social Security 
Administration in accordance with the December 2005 remand 
instructions.  

Additionally, the veteran underwent VA examinations in 
December 1998 and July 2006 addressing the disorders at issue 
on appeal.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

VA has issued a circular on asbestos-related diseases. DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The guidelines provide that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  Also of significance is that an 
asbestos-related disease can develop from brief exposure to 
asbestos or from being a bystander.  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

These provisions are not substantive, but must be considered 
by the Board in adjudicating asbestos related claims.  
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

The veteran has testified that during active service, his 
military occupational specialty was that of a firefighter.  
According to the veteran, when he first entered the Army, he 
was trained for fire fighting at Fort Rucker, Alabama, and 
then sent to Vietnam where he participated in extinguishing 
fires due to aircraft crashes and forest fires.  Service 
records corroborate that he was a firefighter and was sent to 
Vietnam as a firefighter.

Service medical records when the veteran enlisted in the Army 
Reserves in January 1976 state that he was in good health.  

In April 1998, the veteran presented to the emergency room of 
a private hospital with pain in his left rib after cutting 
some wood.  He reported that it hurt when he coughed and 
moved.  

In April 1998, the veteran presented to a private medical 
center with complaints of pneumonia and pain in his chest.  
The veteran reported coughing for the past month.  An X-ray 
study on admission revealed infiltration and consolidation 
involving the let upper and lower lobes.  A CT scan showed 
luculated pleural effusions without pulmonary infiltrates.  
The diagnosis was probable pneumonia with a pleuritic 
reaction.

A discharge summary from the private hospital in May 1998, 
noted that the veteran had been diagnosed with pneumonia.  
The diagnosis was pleuritis with the loculated pleural 
effusion in the left lung, a thirty-five year plus history of 
continued tobacco abuse and probable COPD from smoking.  

The impression of probable COPD from smoking continued 
throughout the biweekly follow-up appointments that the 
veteran attended until July 1998.

In May 1998, the veteran presented to a private medical 
center with complaints of tiredness, shortness of breath and 
a cough.  He had reported not smoking since April 1998.  The 
diagnosis was an improving loculated left-sided pleural 
effusion.

In June 1998, the veteran underwent a diagnostic thoracetesis 
for a loculated left pleural effusion.

In August 1998, the veteran again presented to a private 
medical center with complaints of a cough and shortness of 
breath.  The veteran had restarted smoking the past two to 
three weeks after giving up cigarettes in April 1998.  He had 
a thirty five year history of smoking a pack of cigarettes a 
day.  

A chest X-ray revealed no pulmonary infiltrates or effusions.  
The diagnosis was acute asthmatic bronchitis and probably 
chronic obstructive pulmonary disease (COPD) from smoking.  
The veteran also had a history of effusions that were not 
resolved which had an undetermined etiology.

A treatment note in September 1998 also stated that the 
veteran had severe emphysema.

In December 1998, the veteran underwent a VA examination for 
respiratory ailments.  The examiner noted that the veteran 
carried a diagnosis of COPD.  The veteran reported a chronic 
cough for eight years while also having dyspnea on exertion 
with activities of daily living.  The veteran was on inhaled 
bronchodilators.

The veteran was unable to perform pulmonary function testing 
because breathing into the machine caused coughing spells.  
The examiner concluded that the veteran's history was 
consistent with chronic bronchitis.

A chest X-ray was normal as the veteran's lung fields and 
costophrenic sulci appeared normal.  There was also no 
mention of emphysema.

The veteran sought VA outpatient treatment in September 1998.  
He reported that he had received diagnoses of lupus, 
tuberculosis, and emphysema.  The treatment provider 
commented that the diagnoses of lupus and tuberculosis were 
"unclear."

A VA outpatient note dated in December 1998 shows that the 
veteran reported smoking 20 cigarettes a day for the last 32 
years.

In a May 1999, VA request for pulmonary function testing, it 
was reported that the veteran had severe emphysema.  

On VA pulmonary function testing the next day, the veteran 
was reportedly unable to perform the forced vital capacity 
maneuver due to a chronic cough.  FEV-1 was 44 percent of 
predicted.  No interpretation was reported.  VA chest X-ray 
studies in May and October 1999 revealed no pertinent 
abnormalities.

A pulmonary function test conducted at a private facility in 
June 1999, reportedly showed pre-bronchodilator FVC that was 
91 percent of predicted, FEV-1 that was 86 percent of 
predicted, and FEV-1/FVC that was 91 percent of predicted.  
It was reported that FVC had to be repeated several times 
because the veteran would cough and become nauseated.

On a VA echocardiographic study in April 2000, the veteran 
was noted to have 1 plus pulmonic insufficiency.

In a February 2002 statement, the veteran reported that he 
had not been exposed to asbestos during any of his 
occupations after his military service.

In April 2002, VA chest X-rays demonstrated no infiltrates or 
effusions.  Calcifications were seen in the lungs from old 
granulomatous disease.  There was no evidence of an acute 
cardiopulmonary disease.

On VA outpatient treatment in September 2003, the assessment 
was COPD.  The veteran was to continue with inhalers.

In May 2004, the veteran underwent a VA chest X-ray because 
he had a history of asbestos exposure.  The results 
demonstrated that there was no infiltrate effusion or other 
acute intrathoracic process.  There was no finding on the 
film to suggest previous exposure to asbestos.  The diagnosis 
was no acute process.

At the March 2005 hearing, the veteran elaborated that he was 
exposed to asbestos as he had to wear asbestos-type fire gear 
during service in Alabama, Vietnam and California.

In April 2005, the veteran presented to the VAMC for a 
pulmonary consultation where he reported that he had been 
exposed to asbestos while in the military.  He presented with 
complaints of shortness of breath with mild exercise.  His 
pulmonary function test revealed severe obstructive and mild 
restrictive lung disease.  The veteran was informed of these 
results and the need to quit smoking as he still smoked eight 
to ten cigarettes a day and had been a pack a day smoker for 
thirty-eight years.

In February 2006, the veteran underwent a pulmonary 
functioning test at the Polar Bluff VAMC.  The veteran 
reported currently smoking between eight to ten cigarettes 
per day as well as a thirty-eight year history of cigarette 
use.  His pulmonary function test revealed very severe 
obstructive and mild restrictive lung disease that is 
improved significantly with use of his inhalers.  X-rays 
revealed no evidence of acute cardiopulmonary process.

In an April 2006 letter, the veteran's wife stated that the 
veteran had been in the military as a firefighter where he 
was exposed to asbestos.  She stated that the veteran had 
chronic bronchitis and emphysema that has restricted his 
life.

An X-ray at a VA facility in April 2006 was interpreted as 
showing mild emphysematous changes.  The impression was mild 
COPD. 

A treatment note in May 2006 from the VAMC reported that the 
veteran had COPD.

In July 2006, the veteran underwent a VA pulmonary 
examination.  The veteran reported his asbestos exposure in 
service.

The examiner noted that a pulmonary function test 
demonstrated normal lung function.  There was no 
bronchodilator effect.

The examiner concluded that he could discern no objective 
evidence of any pulmonary disorder of any cause in the 
veteran.  Specifically, the veteran's pulmonary function 
tests were within normal limits as was his radiograph.  The 
examiner noted that asbestosis is typically associated with a 
restrictive pattern on pulmonary functioning testing and 
radiographically presents with pleural thickening or 
calcification and/or interstitial parenchymal disease.  None 
of these were currently present with the veteran.

I.  Entitlement to service connection for chronic emphysema.

Analysis

With regard to the three elements of service connection, the 
service department records confirm the veteran's service as a 
firefighter.  These records together with his testimony, 
satisfy the requirement that there be an in-service injury. 

There is conflicting evidence as to whether there is a 
present disability.  In this case, the most recent VA 
examination in July 2006 found that there was no objective 
evidence of any current pulmonary disorder.  The examiner 
noted that the veteran's pulmonary function tests were within 
normal limits as was his radiograph.  

Treatment records as recent as the May 2006 X-ray examination 
contain reports of COPD.  These reports were usually 
recording history without any reported current findings of 
pulmonary disability, but the May 2006 impression was the 
product of a diagnostic study.  The evidence is in relative 
equipoise on the question of whether there is current 
emphysema or COPD.  Resolving reasonable doubt in the 
veteran's favor, the requirement of a current disability is 
satisfied.

Even assuming, however, that the veteran has current 
emphysema, there is no competent evidence linking that 
disease to a disease or injury, including asbestos exposure, 
in service.  

The Board notes the veteran's contentions and the April 2006 
statement of his wife which claim that the veteran's chronic 
emphysema was a result of asbestos exposure while in service.  
However as lay persons, they are not competent to render an 
opinion regarding diagnosis or etiology.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

No medical professional offers competent evidence linking the 
veteran's chronic emphysema to his period of military service 
or any event thereof related to asbestos exposure.

The July 2006 VA examination and the interpretation of a May 
2004 X-ray study, contain the only competent opinions on the 
relationship between the claimed emphysema and exposure to 
asbestos in service.  That examiner noted that asbestosis was 
typically associated with a restrictive pattern on pulmonary 
functioning testing and radiographically presents with 
pleural thickening or calcification and/or interstitial 
parenchymal disease.  None of these were currently present 
with the veteran.

The chest X-ray in May 2004 was interpreted as demonstrating 
that there was no finding to suggest previous exposure to 
asbestos.

The diagnosis of COPD has been consistently attributed to the 
veteran's chronic tobacco use.

No contention has been made, nor does evidence suggest, that 
the veteran's tobacco use is in any way related to service.  
In any event, the veteran's claim was received in February 
2002.  For claims filed after June 9, 1998, the law precludes 
service connection for disease or disability resulting from 
the use of tobacco products.  38 U.S.C.A. § 1103(a) (West 
2002). 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against a finding that current emphysema is 
related to service.  The claim is accordingly denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

II.  Entitlement to service connection for chronic 
bronchitis.

Analysis

As just noted, the requirement of an in-service injury, 
namely exposure to asbestos, is satisfied.  

However, a remaining question is whether there is a present 
disability.  In this case, the claims folder does not confirm 
the presence of current chronic bronchitis.  The most recent 
VA examination in July 2006 found that there was no objective 
evidence of any pulmonary disorder of any cause, and there 
have been no recent clinical findings of bronchitis.  

However, an August 1998 chest X-ray was interpreted as 
showing acute asthmatic bronchitis and probable COPD from 
smoking.  Additionally, the December 1998 VA examination 
concluded that the veteran's history was consistent with 
chronic bronchitis.

Despite fairly frequent diagnostic testing and pulmonary 
examinations since 1998, there have been no findings of 
bronchitis.  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has current bronchitis.

The doctrine of reasonable doubt is not applicable in this 
case because the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). 




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for chronic emphysema is 
denied.

Entitlement to service connection for chronic bronchitis is 
denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


